 1
                                    UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
 4                                                              Case No.: 2:16-cv-02433-JAD-NJK
     Tashaun S. Hale,
 5
                        Plaintiff
 6                                                                   Order Dismissing Action
     v.
 7
     Cox, et al.,
 8
                        Defendants
 9
10             Plaintiff Tashaun S. Hale brings this civil-rights case under § 1983 for events he alleges
                                                         1
11 occurred during his incarceration at Ely State Prison. On October 24, 2018, I ordered Hale to
                                                        2
12 file a second-amended complaint by November 26, 2018. I expressly warned him that his
                                                                                      3
13 failure to timely comply with the order would result in the dismissal of this case. The deadline
14 has passed, and Hale has not filed a second-amended complaint.
15             District courts have the inherent power to control their dockets and “[i]n the exercise of

16 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
                                                                                                 4


17 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        5
18 failure to obey a court order, or failure to comply with local rules. In determining whether to
19
     1
         ECF No. 6 (first amended complaint).
20
     2
21       ECF No. 9 (order).

22   3
         Id.
23   4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
24   5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
25 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
26 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
27 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
28 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
                                                    1
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives.6
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action.7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement.8 Hale was warned that his case
13 would be dismissed without prejudice if he failed to file a second-amended complaint by
14 November 26, 2018.9 So, Hale had adequate warning that his failure to file a second-amended
15 complaint by the deadline would result in this case’s dismissal.
16            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
17 prejudice based on Hale’s failure to file a second-amended complaint in compliance with this
18 court’s October 24, 2018, order; and
19            The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
20 CASE.
21            DATED: 12-4-18
                                                                      ____
                                                                         _ ____ _ _______
                                                                                       _ _____
                                                            ________________________________
22                                                                     ct Judge
                                                            U.S. District Juddgge Jennif
                                                                          Ju           fer
                                                                                        e A.
                                                                                  Jennifer A. Dorsey
                                                                                              D
23
     6
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     8
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   9
         ECF No. 9 (order).
                                                        2
